


Exhibit 10.7


RF MICRO DEVICES, INC.
2012 STOCK INCENTIVE PLAN
Stock Option Agreement
(Senior Officers)


THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”) is
made effective as of the date specified as the “Grant Date” on Schedule A hereto
(the “Grant Date”) between RF MICRO DEVICES, INC., a North Carolina corporation
(the “Company”), and ________________, an Employee of, or individual in service
to, the Company or an Affiliate (the “Participant”).
RECITALS:
In furtherance of the purposes of the RF Micro Devices, Inc. 2012 Stock
Incentive Plan, as it may be amended (the “Plan”), and in consideration of the
services of the Participant and such other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Participant hereby agree as follows:
1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in this
Agreement and those of the Plan, the provisions of the Plan shall govern, unless
the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.


2.Grant of Option; Term of Option. The Company hereby grants to the Participant
pursuant to the Plan, as a matter of separate inducement and agreement in
connection with his or her employment or service to the Company, and not in lieu
of any salary or other compensation for his or her services, the right and
option (the “Option”) to purchase all or any part of such aggregate number of
shares (the “Shares”) of common stock of the Company (the “Common Stock”) at a
purchase price (the “Option Price”) as specified on Schedule A, attached hereto,
and subject to such other terms and conditions as may be stated herein or in the
Plan or on Schedule A. The Participant expressly acknowledges that the terms of
Schedule A shall be incorporated herein by reference and shall constitute part
of this Agreement. The Company and the Participant further acknowledge that the
Company's signature on the signature page hereof, and the Participant's
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement. The Option (or any portion
thereof) shall be designated as an Incentive Option or Nonqualified Option, as
stated on Schedule A. To the extent that the Option or any portion thereof is
designated as an Incentive Option and such Option does not qualify as an
Incentive Option, the Option or portion thereof shall be treated as a
Nonqualified Option. The term of the Option (the “Option Period”) shall be
specified in Schedule A and, except as otherwise provided in the Plan or this
Agreement, the Option will expire if not exercised in full by the expiration
date specified in Schedule A.


3.Shareholder Rights. The Participant or his or her legal representatives,
legatees or distributes shall not be deemed to be the holder of any Shares
subject to the Option and shall not have any dividend rights, voting rights or
other rights as a shareholder unless and until (and then only to the extent
that) certificates for such Shares have been issued and delivered to him, her or
them (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Law shall have been provided).


4.Exercise of Option. Subject to the terms of the Plan and this Agreement, the
Option shall become exercisable on the date or dates set forth on Schedule A
attached hereto. To the extent that the Option is exercisable but is not
exercised, the Option shall accumulate and be exercisable by the Participant in
whole or in part at any time prior to expiration of an Option, subject to the
terms of the Plan and this Agreement. The Participant expressly acknowledges
that the Option may vest and be exercisable only upon such terms and conditions
as are provided in this Agreement and the Plan. Upon the exercise of an Option
in whole or in part, payment of the Option Price in accordance with the
provisions of the Plan and this Agreement, and satisfaction of such other
conditions as may be established by

1

--------------------------------------------------------------------------------




the Administrator or this Agreement, the Company shall as soon thereafter as
practicable deliver to the Participant a certificate or certificates for the
Shares purchased. Except where prohibited by the Administrator or Applicable Law
(and subject to such terms and conditions as may be established by the
Administrator), payment of the Option Price may be made: (a) in cash or cash
equivalent; (b) by delivery (by either actual delivery or attestation) of shares
of Common Stock owned by the Participant for such time period, if any, as may be
determined by the Administrator; (c) by shares of Common Stock withheld upon
exercise; (d) by delivery of written notice of exercise to the Company and
delivery to a broker of written notice of exercise and irrevocable instructions
to promptly deliver to the Company the amount of sale or loan proceeds to pay
the Option Price; or (e) by a combination of the foregoing methods. Shares
delivered or withheld in payment of the Option Price shall be valued at their
Fair Market Value on the date of exercise. The total number of Shares that may
be acquired upon exercise of the Option shall be rounded down to the nearest
whole share.


5.Effect of Termination of Employment or Service. Except as may be otherwise
provided in Schedule A, the Option shall not be exercised unless the Participant
is, at the time of the exercise, an Employee and has been an Employee
continuously since the date the Option was granted, subject to the following:


(a)The Option shall not be affected by any change in the terms, conditions or
status of the Participant's employment, provided that the Participant continues
to be an Employee.
 
(b)The employment relationship of the Participant shall be treated as continuing
intact for any period that the Participant is on military or sick leave or other
bona fide leave of absence, provided that the period of such leave does not
exceed ninety (90) days, or, if longer, as long as the Participant's right to
reemployment is guaranteed either by statute or by contract. The employment
relationship of the Participant shall also be treated as continuing intact while
the Participant is not in active service because of a Disability.


(c)If the employment of the Participant is terminated due to Disability, the
provisions of Section 2(b) of Schedule A shall apply. If the employment of the
Participant is terminated because of death, the following shall apply: The
Option may be exercised only to the extent vested and exercisable on the
Participant's Termination Date, and any portion of the Option that is not vested
as of the Participant's Termination Date shall terminate as of such date. The
Option, to the extent vested, must be exercised, if at all, prior to the first
to occur of the following, whichever shall be applicable (after which time the
Option shall terminate): (A) the close of the one-year period next succeeding
the Termination Date; or (B) the close of the Option Period. In the event of the
Participant's death, the Option shall be exercisable by such person or persons
as shall have acquired the right to exercise the Option by will or by the laws
of intestate succession.


(d)If the employment of the Participant is terminated for any reason other than
Disability, death or for Cause, the provisions of Section 2(b) of Schedule A
shall apply.


(e)If the employment of the Participant terminates for Cause, his Option shall
lapse and no longer be exercisable as of his Termination Date.


6.No Right of Continued Employment; Forfeiture of Option. Nothing contained in
this Agreement or the Plan shall confer upon the Participant any right to
continue in the employment or service of the Company or an Affiliate or
interfere with the right of the Company or an Affiliate to terminate the
Participant's employment or service at any time. Except as otherwise expressly
provided in the Plan and this Agreement (including but not limited to Schedule
A), all rights of the Participant under the Plan with respect to the unexercised
portion of his or her Option shall terminate as of the Participant's Termination
Date. The Participant expressly acknowledges and agrees that the termination of
his or her employment or service shall (except as may otherwise be provided in
this Agreement or the Plan) result in forfeiture of the Option and any Shares
subject to the Option to the extent the Option has not been exercised as of the
date of his or her termination of employment or service. The grant of the Option
does not create any obligation to grant further awards.



2

--------------------------------------------------------------------------------




7.Nontransferability of Option. To the extent that this Option is designated as
an Incentive Option, the Option shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than by will or the laws of intestate
succession, or, in the Administrator's discretion, as may otherwise be permitted
in accordance with Treas. Reg. Section 1.421-1(b)(2) or Treas. Reg. Section
1.421-2(c) or any successor provisions thereto. To the extent that this Option
is designated as a Nonqualified Option, the Option shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession, except for transfers if and to the extent
permitted by the Administrator in a manner consistent with the Plan and the
registration provisions of the Securities Act. Except as may be permitted by the
preceding, the Option shall be exercisable during the Participant's lifetime
only by the Participant or his guardian or legal representative.


8.Withholding; Tax Consequences.


(a)The Participant acknowledges that the Company shall require the Participant
to pay the Company the amount of any federal, state, local, foreign or other tax
or other amount required by any governmental authority to be withheld and paid
over by the Company to such authority for the account of the Participant, and
the Participant agrees, as a condition to the grant of the Option and delivery
of any Shares, to satisfy such obligations. Notwithstanding the foregoing, the
Administrator may in its discretion establish procedures to permit the
Participant to satisfy such obligation in whole or in part, and any local,
state, federal, foreign or other income tax obligations relating to the Option,
by electing (the “election”) to have the Company withhold shares of Common Stock
from the Shares to which the recipient is otherwise entitled. The number of
Shares to be withheld shall have a Fair Market Value as of the date that the
amount of tax to be withheld is determined as nearly equal as possible to (but
not exceeding) the amount of such obligations being satisfied. Each election
must be made in writing to the Administrator in accordance with election
procedures established by the Administrator.


(b)The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or exercise of the Option and/or the acquisition or
disposition of the Shares subject to the Option and that he or she has been
advised that he or she should consult with his or her own attorney, accountant
and/or tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.


9.Administration. The authority to construe and interpret this Agreement and the
Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan, including but not limited to the sole
authority to determine whether and to what degree the Option has been earned and
vested. Any interpretation of this Agreement by the Administrator and any
decision made by it with respect to this Agreement is final and binding.


10.Superseding Agreement; Successors and Assigns. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Option, any other equity-based awards or any related rights, and
the Participant hereby waives any rights or claims related to any such
statements, representations or agreements. Except as may be otherwise provided
in the Plan, this Agreement does not supersede or amend any existing Change in
Control Agreement, Inventions, Confidentiality and Nonsolicitation Agreement,
Noncompetition Agreement, Severance Agreement, Employment Agreement or any other
similar agreement between the Participant and the Company, including, but not
limited to, any restrictive covenants contained in such agreements. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective executors, administrators, next-of-kin, successors
and assigns.



3

--------------------------------------------------------------------------------




11.Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state,
and in accordance with applicable federal laws of the United States.


12.Amendment; Waiver. Subject to the terms of the Plan and this Agreement, this
Agreement may be modified or amended only by the written agreement of the
parties. Notwithstanding the foregoing, the Administrator shall have unilateral
authority to amend this Agreement (without Participant consent) to the extent
necessary to comply with Applicable Law or changes to Applicable Law (including
but not limited to federal securities laws and Code Section 409A). The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant.


13.Notices. Except as may be otherwise provided by the Plan, any written notices
provided for in this Agreement or the Plan shall be in writing and shall be
deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the Participant's address indicated by
the Company's records, or if to the Company, at the Company's principal office,
attention Treasurer, RF Micro Devices, Inc.


14.Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


15.Restrictions on Option and Shares. The Company may impose such restrictions
on the Option and any Shares or other benefits underlying the Option as it may
deem advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws applicable to such Option or
Shares. Notwithstanding any other provision in the Plan or this Agreement to the
contrary, the Company shall not be obligated to issue, deliver or transfer
shares of Common Stock, to make any other distribution of benefits, or to take
any other action, unless such delivery, distribution or action is in compliance
with all Applicable Law (including but not limited to the requirements of the
Securities Act). The Company may cause a restrictive legend to be placed on any
certificate for Shares issued pursuant to the Option in such form as may be
prescribed from time to time by Applicable Law or as may be advised by legal
counsel.


16.Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.


17.Compliance with Recoupment, Ownership and Other Policies or Agreements. As a
condition to receiving this Option, the Participant agrees that he or she shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines and/or other similar policies maintained by
the Company, each as in effect from time to time and to the extent applicable to
Participant from time to time. In addition, the Participant shall be subject to
such compensation recovery, recoupment, forfeiture, or other similar provisions
as may apply at any time to the Participant under Applicable Law.


18.Notice of Disposition. To the extent that the Option is designated as an
Incentive Option, if any Shares are disposed of within two (2) years following
the date of grant or one year following the transfer of such Shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Administrator may reasonably require.







4

--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant effective as of the Grant Date stated herein.


 
RF MICRO DEVICES, INC.
 
 
 
 
By:
______________________________________
 
 
Robert A. Bruggeworth
 
 
President and Chief Executive Officer
Attest:
 
 
__________________________________
 
 
William Priddy
 
 
Secretary and Chief Financial Officer
 
 





[Signature Page of Participant to Follow on Schedule A/Grant Letter]





























































5

--------------------------------------------------------------------------------
















RF Micro Devices, Inc.
2012 Stock Incentive Plan
Stock Option Agreement
(Senior Officers)


Schedule A/Grant Letter


1.Grant Terms. Pursuant to the terms and conditions of the Company's 2012 Stock
Incentive Plan, as it may be amended (the “Plan”), and the Stock Option
Agreement (Senior Officers) attached hereto (the “Agreement”), you (the
“Participant”) have been granted [an Incentive Option][a Nonqualified Option]
(the “Option”) to purchase _______________ shares of Common Stock (the “Shares”)
as outlined below. Unless otherwise defined herein, capitalized terms in this
Schedule A shall have the same definitions as set forth in the Agreement and the
Plan.    
    
Granted To:
 
________________________
Grant Date:
 
________________________
Number of Shares Subject to Option:
 
________________________
Option Price per Share:
 
________________________
Option Period:
 
________________________
Expiration Date:
 
________________________

    
2.Vesting of Option.*


(a)General:


(i)The Option shall be deemed vested with respect to twenty-five percent (25%)
of the Shares subject to the Option on the first anniversary of the Grant Date,
subject to the continued employment of the Participant with the Company or an
Affiliate through such vesting date;.


(ii)The Option shall be deemed vested with respect to an additional twenty-five
percent (25%) (for a total of fifty percent (50%)) of the Shares subject to the
Option on the second anniversary of the Grant Date, subject to the continued
employment of the Participant with the Company or an Affiliate through such
vesting date;


(iii)The Option shall be deemed vested with respect to an additional twenty-five
percent (25%) (for a total of seventy-five percent (75%)) of the Shares subject
to the Option on the third anniversary of the Grant Date, subject to the
continued employment of the Participant with the Company or an Affiliate through
such vesting date; and


(iv)The Option shall be deemed vested with respect to an additional twenty-five
percent (25%) (for a total of one hundred percent (100%)) of the Shares subject
to the Option on the fourth anniversary of the Grant Date, subject to the
continued employment of the Participant with the Company or an Affiliate through
such vesting date.


[Modify vesting schedule as appropriate.]


__________________

A-1

--------------------------------------------------------------------------------




*Subject to terms and conditions of the Plan and/or the Agreement.

A-2

--------------------------------------------------------------------------------








(b)Special Post-Termination Vesting and Exercise Terms: Notwithstanding the
vesting provisions of Section 2(a) of Schedule A and Section 5 of the Agreement,
the following terms shall apply with respect to the Option:


(i)In the event of the Participant's termination of employment or service for
Cause (as defined in the Plan), the Option (and any remaining right to
underlying Shares) shall be forfeited immediately.


(ii)In the event of the Participant's termination of employment or service due
to death, the Option shall be exercisable as provided in Section 5(c) of the
Agreement.


(iii)In the event of the Participant's termination of employment or service for
any reason other than death or for Cause (including termination due to
Disability), then the following provisions shall apply: The Option shall
continue to vest according to the Vesting Schedule stated in Section 2(a) above
of this Schedule A as if the Participant had remained an employee of, or service
provider to, the Company and shall remain exercisable for the remainder of the
Option Period, but only if the Participant enters into a noncompetition
agreement (the “Noncompetition Agreement”), and, if so determined by the
Company, a severance or other similar agreement (the “Severance Agreement”) with
the Company, in each case in form acceptable to the Company and containing such
terms as may be specified by the Company in the exercise of its discretion,
within twenty (20) days following termination of employment or service (or, if
later, by the end of any applicable statutory revocation period) and abides by
the terms of such Noncompetition Agreement and, if applicable, Severance
Agreement. In the event that the Participant fails to enter into such
Noncompetition Agreement and, if applicable, Severance Agreement, within twenty
(20) days following his or her termination of employment or service (or, if
later, by the end of any applicable statutory revocation period), the Option
(and any remaining right to underlying Shares) shall be deemed forfeited in its
entirety as of the date of the Participant's termination of employment or
service. If the Participant enters into the Noncompetition Agreement and, if
applicable, the Severance Agreement, and the Administrator determines in the
exercise of its discretion that the Participant has committed a material breach
or violation of the Noncompetition Agreement, the Severance Agreement or the
Inventions, Confidentiality and Nonsolicitation Agreement previously entered
into between the Company and the Participant (the “ICN Agreement”) at any time
on or prior to the date the last installment of the Option vests as provided in
Section 2(a) above of this Schedule A (without regard to when the Administrator
first discovers or has notice of such breach or violation), then, in addition to
any other remedies available to the Company at law or in equity as a result of
such breach or violation, (A) the Option (and any remaining right to underlying
Shares) shall immediately be forfeited in its entirety; (B) any Shares subject
to the Option that were acquired upon exercise following termination of
employment or service shall immediately be forfeited and returned to the Company
without the payment by the Company of any consideration for such Shares
(including repayment of any amount paid by the Participant with respect to taxes
related to the grant or exercise of the Option), other than repayment of the
original purchase price for the Shares, and the Participant shall cease to have
any interest in or right to such Shares and shall cease to be recognized as the
legal owner of such Shares; and (C) any Gain (as defined herein) realized by the
Participant with respect to any Shares issued following termination of
employment shall immediately be paid by the Participant to the Company. For the
purposes herein, “Gain” shall mean the Fair Market Value (as defined in the
Plan) of the Company's Common Stock on the date of sale or other disposition,
multiplied by the number of Shares sold or disposed of, less the aggregate
purchase price paid for the Shares. If the Participant terminates service for
reasons other than death or Cause, and subsequently dies, to the extent that the
Option is not fully vested as of the date of the Participant's death, the Option
shall automatically fully vest effective as of the date of the Participant's
death and shall remain outstanding for the remainder of the Option Period. The
Administrator shall have discretion to determine the basis for termination,
whether any

A-3

--------------------------------------------------------------------------------




breach of the Noncompetition Agreement, the Severance Agreement or the ICN
Agreement has occurred and to otherwise interpret this Section 2. The Option, to
the extent it is designated as an Incentive Option, shall cease to qualify as
such in the event it is not exercised within three months following the
Participant's termination of employment (or one year in the event of termination
of employment due to Disability).


By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Letter and the Agreement. I understand that the Grant Letter and other
provisions of Schedule A herein are incorporated by reference into the Agreement
and constitute a part of the Agreement. By my signature below, I further agree
to be bound by the terms of the Plan and the Agreement, including but not
limited to the terms of this Grant Letter and the other provisions of Schedule A
contained herein. The Company reserves the right to treat the Option and the
Agreement as cancelled, void and of no effect if the Participant fails to return
a signed copy of the Grant Letter within 30 days of receipt.


Signature:__________________________________________________
Date: ___________________



            


Note: If there are any discrepancies in the name shown above, please make the
appropriate corrections on this form and return to Treasury Department, RF Micro
Devices, Inc., 7628 Thorndike Road, Greensboro, NC 27409-9421. Please retain a
copy of the Agreement, including this Grant Letter, for your files.





A-4